Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiyan Zhang on 08 February 2022.
The application has been amended as follows: 

In the Claims

Claim 1, line 4, “the” (first occurrence) has been replaced by  --each--  ;
Claim 1, line 4, “the” (second occurrence) has been replaced by  --a respective--  ;
Claim 1, line 16, “possesses” has been replaced by  --is configured in--  ;
Claim 1, line 21, “device”(first occurrence) has been replaced by  --mechanism--  ;
Claim 1, line 32, “the” (second occurrence) has been replaced by  --a--  ;
Claim 2, line 3,  --in position--  has been inserted after “corresponds”;

Claim 3, line 3, “is” has been deleted;
Claim 3, line 4, “a” has been replaced by  --the--  ;
Claim 3, line 6, “enabling” has been replaced by  --causing--  ;
Claim 4, line 11, “enabling” has been replaced by  --causing--  ;
Claim 6, line 5, “to” (second occurrence) has been replaced by  --the--  ;
Claim 7, line 4, “the” (first occurrence) has been replaced by  --a--  ;
Claim 7, line 7, “the” (third occurrence) has been replaced by  --a--  ;
Claim 7, line 12, “the stage groove” has been replaced by  --one of the stage grooves--  ;
Claim 9, line 7, “the” (first occurrence) has been replaced by  --a--  ;
Claim 9, line 7,  --of the locking base--  has been inserted after “hole”;
Claim 9, line 9, “a” has been replaced by  --the--  ;
Claim 10, line 5, “the” (second occurrence) has been replaced by  --a--  ; and
Claim 10, line 6, “the” (first occurrence) has been replaced by  --a--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests the second locking device for locking the first locking device and a first unlocking mechanism for unlocking the second locking device, together with the other claim details recited in claim 1.  

US 20010028184 to Sitarski
US 20100320810 to Chen
US 20110227375 to Asbach
Asbach shows a locking device for locking the angle of the seat relative to a lifting base 312 and a locking device for locking the swing arms relative to the frame.  However, Asbach lacks a locking mechanism for holding the backrest a plurality of positions relative to the seat portion.  Chen similarly shows the seat at a locked angle and a locking device for locking the swing arms to the frame, and further shows the backrest tiltable to plural positions relative to the seat portion.  Sitarski shows a locking device for locking the swing arms relative to the frame.  Sitarski also shows locking devices comprising keyways 461, rails 302, and elements 401 and 323.   However, none of these and none of the prior art shows or makes obvious a second locking device and an unlocking mechanism for locking the first locking and unlocking the second locking device, respectively, as recited in claim 1, together with the other details also recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636